Citation Nr: 1625028	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, entitlement to that benefit.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for his requested Travel Board hearing in January 2016.  That same month, the Veteran's representative indicated that he wished to have his hearing rescheduled due his impending foreclosure hearing.  It does not appear that the RO attempted to reschedule the Veteran for his requested hearing.  As such, the claims must be remanded to the RO to arrange for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should reschedule the Veteran for a BVA Travel Board hearing at the appropriate RO.  The Veteran and his representative should be notified of the date, time, and place of such hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







